NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS THAT TERM IS
DEFINED IN REGULATION S UNDER THE 1933 ACT) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.


DEBT CONVERSION AGREEMENT


TO:                      Murrayfield Limited


FROM:                Wishart Enterprises Limited (the "Company")




PURCHASE OF SHARES


1.           Subscription



1.1.           On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, the undersigned (the “Subscriber”)
hereby irrevocably agrees to convert the entire amount of principal and any
accrued interest due pursuant to the Vendum Batteries Limited 12% Convertible
Promissory Note in the aggregate amount of $50,000.00 and the Vendum Batteries
Limited 12% Convertible Promissory Note in the aggregate amount of $25,000.00
(the “Debt”) into common shares of the Company (such subscription and agreement
to convert being the “Subscription”), for an aggregate of 2,412,500 common
shares of the Company (the “Shares”).


1.2.           On the basis of the representations and warranties and subject to
the terms and conditions set forth herein, the Company hereby irrevocably agrees
to issue the Shares to the Subscriber in exchange for and upon the conversion of
the Debt. The Subscriber hereby agrees that upon delivery of the Shares by the
Company in accordance with the provisions of this Subscription Agreement, all
amounts outstanding under the Debt, including unpaid principal and any accrued
interest will be fully satisfied and extinguished, and the Subscriber will
remise, release and forever discharge the Company and Vendum Batteries Limited
and their respective directors, officers, employees, successors, solicitors,
agents and assigns from any and all obligations relating to the Debt and any
prior or related obligation or agreement.


1.3.           Unless otherwise provided, all dollar amounts referred to in this
Subscription Agreement are in lawful money of the United States of America.


2.            Payment
 
2.1.           The Subscriber agrees to convert the Debt into Shares of the
Company as provided herein.
 
 
 

--------------------------------------------------------------------------------

 


3.            Documents Required from Subscriber
 
3.1.           The Subscriber must complete, sign and return to the Company the
following documents:


(a)            Two (2) executed copies of this Subscription Agreement; and
 
(b)           An Accredited Investor Questionnaire in the form attached as
Exhibit A (the “Questionnaire”);

3.2.           The Subscriber shall complete, sign and return to the Company as
soon as possible, on request by the Company, any additional documents,
questionnaires, notices and undertakings as may be required by any regulatory
authorities and applicable law.


4.           Closing

4.1.           Closing of the transactions contemplated by this Subscription
Agreement shall occur on or before April 22, 2010, or on such other date as may
be mutually agreed by the Company and Subscriber (the “Closing Date”).


5.           Acknowledgements and Agreements of Subscriber
 
5.1                         The Subscriber acknowledges and agrees that:

(a)           None of the Shares have been or will be registered under the 1933
Act, or under any state securities or "blue sky" laws of any state of the United
States, and, unless so registered, may not be offered or sold in the United
States or, directly or indirectly, to U.S. Persons, as that term is defined in
Regulation S under the 1933 Act ("Regulation S"), except in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act, or pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the 1933 Act and in each case only
in accordance with applicable state and provincial securities laws;
 
(b)           Other than as contemplated herein, the Subscriber acknowledges
that the Company has not undertaken, and will have no obligation, to register
any of the Shares under the 1933 Act;
 
(c)           By completing the Questionnaire, the Subscriber is representing
and warranting that the Subscriber is an accredited investor as the term is
defined in Rule 501 of Regulation D;
 
(d)           The decision to execute this Subscription Agreement and acquire
the Shares agreed to be purchased hereunder has not been based upon any oral or
written representation as to fact or otherwise made by or on behalf of the
Company;
 
(e)           The Subscriber and the Subscriber’s advisor(s) have had a
reasonable opportunity to ask questions of and receive answers from the Company
in connection with the issuance of the Shares hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Company;
 
(f)           The books and records of the Company were available upon
reasonable notice for inspection, subject to certain confidentiality
restrictions, by the Subscriber during reasonable business hours at its
principal place of business, and all documents, records and books in connection
with the distribution of the Shares hereunder have been made available for
inspection by the Subscriber, the Subscriber's lawyer and/or advisor(s);
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           The Company is entitled to rely on the representations and
warranties of the Subscriber contained in this Subscription Agreement and the
Questionnaire and the Subscriber will hold harmless the Company from any loss or
damage it or they may suffer as a result of the Subscriber's failure to
correctly complete this Subscription Agreement or the Questionnaire;
 
(h)           The Subscriber will indemnify and hold harmless the Company and,
where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Subscription Agreement, the
Questionnaire or in any document furnished by the Subscriber to the Company in
connection herewith being untrue in any material respect or any breach or
failure by the Subscriber to comply with any covenant or agreement made by the
Subscriber to the Company in connection therewith;
 
(i)           None of the Shares are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the Subscriber
that any of the Shares will become listed on any stock exchange or automated
dealer quotation system;
 
(j)           The Company will refuse to register any transfer of the Shares not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from the registration requirements of the 1933 Act and in accordance with any
other applicable securities laws;
 
(k)           The Subscriber has been advised to consult the Subscriber's own
legal, tax and other advisors with respect to the merits and risks of an
investment in the Shares and with respect to applicable resale restrictions, and
it is solely responsible (and the Company is not in any way responsible) for
compliance with: (i) any applicable laws of the jurisdiction in which the
Subscriber is resident in connection with the distribution of the Shares
hereunder, and (ii) applicable resale restrictions;
 
(l)           Neither the SEC nor any other securities commission or similar
regulatory authority has reviewed or passed on the merits of any of the Shares;
 
(m)           No documents in connection with the sale of the Shares hereunder
have been reviewed by the SEC or any state securities administrators;
 
(n)           There is no government or other insurance covering any of the
Shares;
 
(o)           This Subscription Agreement is not enforceable by the Subscriber
unless it has been accepted by the Company.
 
6.           Representations, Warranties and Covenants of the Subscriber
 
6.1.           The Subscriber hereby represents and warrants to and covenants
with the Company (which representations, warranties and covenants shall survive
the Closing) that:


(a)           It has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Subscriber is a corporate entity, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The entering into of this Subscription Agreement and the
transactions contemplated hereby do not result in the violation of any of the
terms and provisions of any law applicable to, or, if the Subscriber is a
corporate entity, the documents of, the Subscriber or of any agreement, written
or oral, to which the Subscriber may be a party or by which the Subscriber is or
may be bound;
 
(c)           The Subscriber has duly executed and delivered this Subscription
Agreement and it constitutes a valid and binding agreement of the Subscriber
enforceable against the Subscriber;
 
(d)           The Subscriber has received and carefully read this Subscription
Agreement;
 
(e)           The Subscriber is resident in the jurisdiction set out under the
heading "Name and Address of Subscriber" on the signature page of this
Subscription Agreement;
 
(f)           The Subscriber is purchasing the Shares pursuant to exemptions
from prospectus or equivalent requirements under applicable securities laws;
 
(g)           The Subscriber is acquiring the Shares as principal for investment
only and not with a view to resale or distribution;
 
(h)           The Subscriber is aware that an investment in the Company is
speculative and involves certain risks, including the possible loss of the
entire investment;
 
(i)           The Subscriber has made an independent examination and
investigation of an investment in the Shares and the Company and has depended on
the advice of its legal and financial advisors and agrees that the Company will
not be responsible in any way whatsoever for the Subscriber's decision to invest
in the Shares and the Company;
 
(j)           The Subscriber (i) has adequate net worth and means of providing
for its current financial needs and possible personal contingencies, (ii) has no
need for liquidity in this investment, and (iii) is able to bear the economic
risks of an investment in the Shares for an indefinite period of time;
 
(k)           The Subscriber understands and agrees that the Company and others
will rely upon the truth and accuracy of the acknowledgements, representations
and agreements contained in this Subscription Agreement and the Questionnaire
and agrees that if any of such acknowledgements, representations and agreements
are no longer accurate or have been breached, the Subscriber shall promptly
notify the Company;
 
(l)           The Subscriber (i) is able to fend for him/her/itself in the
Subscription; (ii) has such knowledge and experience in business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Shares; and (iii) has the ability to bear the economic risks of its
prospective investment and can afford the complete loss of such investment;
 
(m)           The Subscriber understands and agrees that none of the Shares have
been registered under the 1933 Act, or under any state securities or "blue sky"
laws of any state of the United States, and, unless so registered, may not be
offered or sold in the United States or, directly or indirectly, to U.S. Persons
except in accordance with the provisions of Regulation S, pursuant to an
effective registration statement under the 1933 Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act and in each case only in accordance with applicable state and
provincial securities laws;
 
 
 

--------------------------------------------------------------------------------

 
 
(n)           By completing the Questionnaire, the Subscriber is representing
and warranting that it is an "accredited investor" as that term is defined in
Rule 501 of Regulation D of the 1933 Act;
 
(o)           All information contained in the Questionnaire is complete and
accurate and may be relied upon by the Company, and the Subscriber will notify
the Company immediately of any material change in any such information occurring
prior to the closing of the purchase of the Shares;
 
(p)           The Subscriber is not an underwriter of, or dealer in, the common
shares of the Company, nor is the Subscriber participating, pursuant to a
contractual agreement or otherwise, in the distribution of the Shares;
 
(q)           The Subscriber understands and agrees that the Company will refuse
to register any transfer of the Shares not made in accordance with the
provisions of Regulation S, pursuant to an effective registration statement
under the 1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act;
 
(r)           The Subscriber is not aware of any advertisement of any of the
Shares and is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;
 
(s)           No person has made to the Subscriber any written or oral
representations: (i) that any person will resell or repurchase any of the
Shares; (ii) that any person will refund the purchase price of any of the
Shares;  (iii) as to the future price or value of any of the Shares;
or  (iv)  that any of the Shares will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Shares of the Company on any stock exchange or
automated dealer quotation system; and
 
(t)           The Subscriber acknowledges and agrees that the Company shall not
consider the Subscriber's Subscription for acceptance unless the undersigned
provides to the Company, along with an executed copy of this Subscription
Agreement: (i) a fully completed and executed Questionnaire in the form attached
hereto as Exhibit A, and (ii) such other supporting documentation that the
Company or its legal counsel may request to establish the Subscriber's
qualification as a qualified investor.
 
7.           Representations and Warranties Will be relied upon by the Company
 
7.1.           The Subscriber acknowledges that the representations and
warranties contained herein are made by it with the intention that such
representations and warranties may be relied upon by the Company and its legal
counsel in determining the Subscriber's eligibility to acquire the Shares under
applicable securities legislation, or (if applicable) the eligibility of others
on whose behalf it is contracting hereunder to purchase the Shares under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Shares on the Closing
Date, it will be representing and warranting that the representations and
warranties contained herein are true and correct as at the Closing Date with the
same force and effect as if they had been made by the Subscriber on the Closing
Date and that they will survive the acquisition by the Subscriber of the Shares
and will continue in full force and effect notwithstanding any subsequent
disposition by the Subscriber of such securities.
 
 
 

--------------------------------------------------------------------------------

 


8.            Resale Restrictions
 
8.1.           The Subscriber acknowledges that any resale of the Shares will be
subject to resale restrictions contained in the securities legislation
applicable to the Subscriber or proposed transferee. The Subscriber acknowledges
that none of the Shares have been registered under the 1933 Act or the
securities laws of any state of the United States. None of the Shares may be
offered or sold in the United States unless registered in accordance with United
States federal securities laws and all applicable state and provincial
securities laws or exemptions from such registration requirements are available.


9.           Acknowledgement and Waiver
 
9.1.           The Subscriber has acknowledged that the decision to acquire the
Shares was solely made on the basis of publicly available information. The
Subscriber hereby waives, to the fullest extent permitted by law, any rights of
withdrawal, rescission or compensation for damages to which the Subscriber might
be entitled in connection with the distribution of any of the Shares.


10.           Legending and Registration of Subject Securities
 
10.1.           The Subscriber hereby acknowledges that a legend may be placed
on the certificates representing the Shares to the effect that the Shares
represented by such certificates are subject to a hold period and may not be
traded until the expiry of such hold period except as permitted by applicable
securities legislation.


10.2.           The Subscriber hereby acknowledges and agrees to the Company
making a notation on its records or giving instructions to the registrar and
transfer agent of the Company in order to implement the restrictions on transfer
set forth and described in this Agreement.


11.           Governing Law
 
11.1.           This Subscription Agreement is governed by the laws of the State
of Nevada.


12.            Survival
 
12.1.           This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Shares by the Subscriber
pursuant hereto.


13.           Assignment
 
13.1.           This Subscription Agreement is not transferable or assignable.


14.           Severability
 
14.1.           The invalidity or unenforceability of any particular provision
of this Subscription Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Subscription Agreement.


15.           Entire Agreement
 
15.1.           Except as expressly provided in this Subscription Agreement and
in the agreements, instruments and other documents contemplated or provided for
herein, this Subscription Agreement contains the entire agreement between the
parties with respect to the sale of the Shares and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.
 
 
 

--------------------------------------------------------------------------------

 


16.           Counterparts and Electronic Means
 
16.1.           This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date hereinafter
set forth.


IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.


Murrayfield Limited (“Subscriber”)




By: /s/ Roger Knox


Name: Roger Knox
Its: authorized representative


 
_____________________________________
 (Address of Subscriber)

_____________________________________
(City, State or Province, Postal Code of Subscriber)


ACCEPTANCE


The foregoing Subscription Agreement is hereby accepted by Wishart Enterprises
Limited




DATED the 3rd day of May, 2010.




Wishart Enterprises Limited
 
 


By: /s/ Fraser Cottington
           Fraser Cottington
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ACCREDITED INVESTOR QUESTIONNAIRE


All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.


This Questionnaire is for use by the Subscriber who has indicated an interest in
purchasing the Shares to be issued by Go All In, Inc. (the "Company"). The
purpose of this Questionnaire is to assure the Company that the Subscriber will
meet the standards imposed by the United States Securities Act of 1933 (the
"1933 Act") and the appropriate exemptions of applicable state securities laws.
The Company will rely on the information contained in this Questionnaire for the
purposes of such determination. The Shares will not be registered under the 1933
Act in reliance upon the exemption from registration afforded by Section 3(b)
and/or Section 4(2) and Regulation D of the 1933 Act. This Questionnaire is not
an offer of the Shares or any other securities of the Company in any state other
than those specifically authorized by the Company.


All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, the Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of an exemption from registration in connection
with the sale of the Securities hereunder.


The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of "Accredited Investors", as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an "Accredited Investor" which
the Subscriber satisfies)


____           Category 1           An organization described in Section
501(c)(3) of the United States Internal Revenue Code, a corporation, a
Massachusetts or similar business trust or partnership, not formed for the
specific purpose of acquiring the Securities, with total assets in excess of US
$5,000,000;


____           Category 2           A natural person whose individual net worth,
or joint net worth with that person's spouse, on the date of purchase exceeds US
$1,000,000;


____           Category 3           A natural person who had an individual
income in excess of US $200,000 in each of the two most recent years or joint
income with that person's spouse in excess of US $300,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year;


____           Category 4            A "bank" as defined under Section (3)(a)(2)
of the 1933 Act or savings and loan association or other institution as defined
in Section 3(a)(5)(A) of the 1933 Act acting in its individual or fiduciary
capacity; a broker dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934 (United States); an insurance company as defined in Section
2(13) of the 1933 Act; an investment company registered under the Investment
Company Act of 1940 (United States) or a business development company as defined
in Section 2(a)(48) of such Act; a Small Business Investment Company licensed by
the U.S. Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958 (United States); a plan with total assets in
excess of $5,000,000 established and maintained by a state, a political
subdivision thereof, or an agency or instrumentality of a state or a political
subdivision thereof, for the benefit of its employees; an employee benefit plan
within the meaning of the Employee Retirement Income Security Act of 1974
(United States) whose investment decisions are made by a plan fiduciary, as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000, or, if a
self-directed plan, whose investment decisions are made solely by persons that
are accredited investors;
 
 
 

--------------------------------------------------------------------------------

 


____           Category 5            A private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940 (United
States);


____           Category 6            A director or executive officer of the
Company;


____           Category 7           A trust with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Securities,
whose purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) under the 1933 Act;
____           Category 8           An entity in which all of the equity owners
satisfy the requirements of one or more of the foregoing categories;


Note that the Subscriber claiming to satisfy one of the above categories of
Accredited Investor may be required to supply the Company with a balance sheet,
prior years' federal income tax returns or other appropriate documentation to
verify and substantiate the Subscriber's status as an Accredited Investor.


If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:


The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.


IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
3rd day of May, 2010.






Murrayfield Limited (“Subscriber”)






By: /s/ Roger Knox


Name: Roger Knox
Its: authorized representative
 
 
 

--------------------------------------------------------------------------------

 

